Citation Nr: 1706139	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-27 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from October 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2012.  A transcript is of record. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

This claim was previously before the Board in March 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's acquired psychiatric disability did not have its onset in active service and is not otherwise the result of a disease or injury, if any, incurred in active service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to initial adjudication of the Veteran's claims decided herein, a letter dated in September 2009 fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  Additional notice was provided in October 2010, March 2011, and April 2011.
	
The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are (1) competent evidence of a current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) and indication that the current disability may be associated with an in-service event.  While the Veteran had been diagnosed with an acquired psychiatric disability, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of examinations in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Establishing service connection specifically for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a)  (2016).

To establish service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether or not the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2016); see also 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99.  Corroborating evidence is not needed if the claimed in-service stressor is related to the Veteran's "fear of 
hostile military or terrorist activity."  The regulations require that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor that is not due to fear of hostile military or terrorist activity.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 38 C.F.R. § 3.304(f). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The service treatment records show that on a May 1970 medical history report the Veteran reported having had nervous symptoms.  The Veteran was noted to be normal from a psychiatric standpoint at a May 1970 examination.  In November 1970 it was noted that the Veteran had not suffered any injuries or illnesses during his active duty.

The service personnel records contain a statement signed by a drill sergeant 
stating that the Veteran would never be able to function effectively as a marine due to substandard reading skills and learning potential.  The Veteran gave what appeared to be his best effort but was "considered to be a hopeless case" (emphasis in original).  His performance in recruit training was rated as poor although it was noted that he mixed well with other recruits.  The Veteran was unable to comprehend written tests and materials.  There had been no substantial conduct problems.  The Veteran's service records show that he did not serve in Vietnam or have any other foreign service.

At July 2010 VA treatment, the Veteran stated that during basic training he was assigned to a mission to go to Vietnam to rescue his brother.  A treatment note from July 2010 states that the Veteran had delusions that were "most likely very fixed."  The Veteran continued to report disturbing memories related to Vietnam as well as financial stressors at January 2011 VA treatment.  He was diagnosed that month with psychotic disorder, NOS and mood disorder, NOS.  The Veteran wrote in an October 2011 statement that two weeks into boot camp he went with his staff sergeant to Vietnam and that on arrival he shot and killed some Vietnamese soldiers.  At February 2012 VA treatment the Veteran discussed frequent rescue missions in Vietnam and said that he was hospitalized at Wyoming State Hospital after service because his mother was worried about his fighting, drinking, and drug use after he came home from Vietnam.  Subsequent VA treatment records show that the Veteran continued to discuss experiences from Vietnam at treatment.

At the February 2012 Board hearing the Veteran testified that he went to Vietnam during his basic training and picked up his brother and a few other soldiers.  The Veteran also testified about being forced by his staff sergeant to fight others at night during training.  The Veteran further testified that he was hospitalized for an evaluation for two days at a mental institution in 1971 at the behest of his mother.  He did not have any treatment between then and his treatment in recent years through VA, and his mental disability began about four years before the hearing.

VA treatment notes from November 2013 show a diagnosis of PTSD.  The Veteran subsequently participated in a 12 session cognitive processing therapy program for PTSD.

The Board does not give any probative value to the Veteran's statements related to incidents from Vietnam because the service records show that the Veteran did not serve in Vietnam.  The Board also notes that the Veteran's statements regarding being forced to fight during training require verification to support a diagnosis of PTSD because they do not relate to hostile activity.  See 38 C.F.R. § 3.304(f).  Unfortunately, the record does not contain any evidence corroborating them or information of sufficient specificity to seek corroboration.  The Board notes that the service treatment records do not show treatment from injuries, and service personnel records show that the Veteran's staff sergeant felt that the Veteran had adjusted well to military discipline and that he got along well with others.

The preponderance is against the claim of service connection for an acquired psychiatric disability, to include PTSD.  While the Veteran has made statements to the effect that he has an acquired psychiatric disability that is related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Given that the record shows that the Veteran did not serve in Vietnam, there is no indication from the record that the Veteran has been diagnosed with an acquired psychiatric disability that is related to service.  There are no competent opinions of record that an acquired psychiatric disability is related to the Veteran's service.  Because the evidence preponderates against the claims of service connection for an acquired psychiatric disability, to include PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


